DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                               Continued Examination Under 37 CFR 1.114A request for continued examination under 37 CFR 1.114, including the fee set forth in37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/07/2021 has been entered.            
                                        Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-9, 13-14 and 16 are rejected under pre-AlA 35 U.S.C. 103 as being unpatentable over Livni (US 2002/0069660) in view of Yazawa (US 2005/0280994). In regards to claim 1, Livni discloses a system (10, base station antenna system; refer to Fig. 1) for cooling (via cooling system 12) of a Radio Access Network (RAN) device (telecommunication equipment is being considered as radio access network; refer to abstract) comprising: a nozzle (an ejector assembly 24 having nozzles 26; Fig. 1) disposed proximate (near) the RAN device to be cooled; the RAN device separate (telecommunication equipment) from and physically coupled to an antenna (not shown, however, pa. 4 states that the antennas are generally mounted atop high towers or masts 16 in order to effectively transmit and receive signals); a fluid conduit (30) in fluid communication with the nozzle (24/26); a fluid supply (i.e. air from the atmosphere through a serviceable inlet filter 57 or other fluid, refer to par. 44; Fig. 5) coupled to the fluid conduit (30) and providing fluid to the fluid nozzle (24/26), (note: that the RAN device, i.e., telecommunication equipment 2  physically separate from and coupled to an antenna, i.e., a parabolic antenna is a known arrangement, see Mori et al. US 4285027, Fig. 2 as supporting evidence).
          Livni doesn’t explicitly disclose a nozzle control system configured to actuate the nozzle to cause fluid to emerge from the nozzle, thereby providing a fluid mist to cool the air surrounding at least a part of the RAN device to be cooled. 
          Yazawa teaches an electronic device cooling apparatus (100; Figs. 2 and 8) comprises a nozzle control system (emission control unit 160 controls the nozzle unit 184, refer to par. 70; Fig. 8) configured to actuate the nozzle to cause fluid to emerge from the nozzle (refer to par. 11, wherein which actuates a coolant introduced into the nozzle unit to emit the coolant through the cooling nozzles), thereby providing a fluid mist (emitted as a jet stream) to cool the air surrounding at least a part of the RAN device to be cooled (i.e. electronic device 200).
          It would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to have provided Livni with a nozzle control system configured to actuate the nozzle to cause fluid to emerge from the nozzle as (refer to par. 29 of Yazawa).
In regards to claim 2, Livni as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, Livni discloses wherein the fluid comprises a gas (air source from atmosphere, refer to par. 7) or a liquid. 
In regards to claim 4, Livni as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, Livni discloses further comprising a fluid pump (56, compressing structure is being considered a fluid pump) disposed between the fluid supply (i.e. air from the atmosphere through a serviceable inlet filter 57; Fig. 5) and the fluid conduit (30) for moving the fluid from the supply to the nozzle (24/26) via the fluid conduit (30). 
In regards to claim 8, Livni as modified meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly disclose the nozzle control system comprises a microcontroller based control system, a base station based control system or an Internet of things (loT) device based control system.                                                                 Yazawa teaches wherein the nozzle control system (182) comprises a microcontroller based control system (i.e. Micro Electro Mechanical System, refer to par. 61), a base station based control system or an Internet of things (loT) device based control system.                      It would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to have provided the modified Livni to configure the nozzle control system to have a microcontroller based control system as taught by Yazawa in order to provide optimal control of the cooling nozzles (refer to par. 29 of Yazawa).               In regards to claim 9, Livni as modified meets the claim limitations as disclosed in the (182) is controlled based on time of day, radio usage, Central Processor Unit (CPU) usage, power usage, predicted power usage, measured outdoor temperature, measured telecommunication equipment temperature (refer to par. 67, wherein measured electronic device temperature via temperature sensors 246 that are embedded at their respective units in the electronic device 200 and refer to par. 76, wherein a jet of coolant may be emitted to the unit for a short period of time for a try to see the change in temperature in order to determine the subsequent control; also refer to pars. 75 and 84), data analytics, observed statistical patterns or predicted statistical patterns.
         It would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to have provided the modified Livni by reprograming the nozzle control system to be controlled based on measured telecommunication equipment temperature as taught by Yazawa in order to provide optimal control of the cooling nozzles (refer to par. 29 of Yazawa).                                                                                        In regards to claim 13, Livni as modified meets the claim limitations as disclosed in the rejection of claim 9. Further, Livni discloses wherein the power usage is predicted by a controller node (Control equipment 20), (refer to par. 52, wherein the power resistors 106 allow the amount of heat input to the heat exchanger 100 to be predetermined and controlled, for example refer to par. 53, wherein heat load from the power resistors 106 being 147 watts) and instructions to operate the nozzle control system based on the power usage are sent to a base station (i.e. base station antenna system, refer to par. 30), the base station comprising the telecommunications equipment to be cooled (pars. 52-54 indicates that operate the nozzle control system such as volume flow rate and speed of fluid air through the channels and through the ejectors based on the power usage of power resistors 106).                                                                                                              In regards to claim 14, Livni as modified meets the claim limitations as disclosed in the rejection of claim 9. Further, Livni discloses wherein the power usage is measured at the telecommunications equipment to be cooled (refer to par. 52, wherein the power resistors 106 allow the amount of heat input to the heat exchanger 100 to be predetermined and controlled, for example refer to par. 53, wherein heat load from the power resistors 106 being 147 watts) and sent to a controller node (20).
In regards to claim 16, Livni as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, Livni discloses wherein the antenna in communication with the RAN device (electronic equipment) is not cooled (refer to pars. 4 and 6, wherein cooling high power electronic equipment of active cellular communication base station antennas). 
Claim 5 is rejected under pre-AlA 35 U.S.C. 103 as being unpatentable over Livni (US 2002/0069660) in view of Yazawa (US 2005/0280994), further in view of Tansley (US 2016/0029515).                                                                                                             In regards to claim 5, Livni as modified meets the claim limitations as disclosed in the (10; Fig. 2) arranged to cool a telecommunications base station wherein a cooling element (14) is solar powered including a fluid pump (26).                                                                                                                    It would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to have provided the modified Livni with a solar power source of Tansley in order to provide power source in the absence of an electrical power supply to the cooling element (refer to par. 43 of Tansley).
Claims 6-7 are rejected under pre-AlA 35 U.S.C. 103 as being unpatentable over Livni (US 2002/0069660) in view of Yazawa (US 2005/0280994), further in view of ZHENG et al. (CN201653208, see attachment).                                                                                    In regards to claim 6, Livni as modified meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly disclose wherein the fluid supply comprises a fluid storage tank. ZHENG teaches a heat exchange system (refer to Fig. 3) wherein a fluid supply (water in tank 14) comprises a fluid storage tank (14, water tank).                                        It would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to have provided the modified Livni with a fluid storage tank of ZHENG in order to ensure that the temperature in the equipment room is always maintained at predetermined temperature without being affected by atmospheric or outdoor temperature changes (refer to page 7, lines 263-264 of ZHENG).                                          In regards to claim 7, Livni as modified meets the claim limitations as disclosed in the rejection of claim 6, but fails to explicitly disclose wherein the fluid storage tank is disposed underground.                                                                                                                 (refer to Fig. 3) wherein the fluid storage tank (14) is disposed underground (refer to page 7, line 248, wherein an underground water tank 14 buried in the ground).                                                                                                                  It would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to have provided the modified Livni to configure the fluid storage tank to be disposed underground as taught by ZHENG in order to ensure that the temperature in the equipment room is always maintained at predetermined lower temperature without being affected by atmospheric or outdoor temperature changes (refer to page 7, lines 263-264 of ZHENG).
Claim 10 is rejected under pre-AlA 35 U.S.C. 103 as being unpatentable over Livni (US 2002/0069660) in view of Yazawa (US 2005/0280994), further in view of Schalaster (US 2019/0049922).                                                                                                          In regards to claim 10, Livni as modified meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly disclose, where a misting shape and pressure is software controlled.                                                                                                                   Schalaster teaches a fluid feeding device where the misting shape and pressure is software controlled (refer to par. 24, wherein software is used, which enables at least one basic shape of an outlet nozzle to be provided from a storage medium and/or via a communication connection).                                                                                           It would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to modify the modified Livni to configure a misting shape and pressure to be software controlled as taught by Schalaster in order to provide a (refer to par. 9 of Schalaster).
Claim 12 is rejected under pre-AlA 35 U.S.C. 103 as being unpatentable over Livni (US 2002/0069660) in view of Yazawa (US 2005/0280994), further in view of Lenk (US 2006/0005621).                                                                                                                          In regards to claim 12, Livni as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, Livni discloses further comprising: a telecommunications mast (16, a Support structure such as mast refer to par. 30) having a radio antenna (14, antenna subsystem) disposed thereon (refer to par. 29), wherein the fluid conduit (30) is located below the radio antenna (14), (refer to Fig. 1) to be cooled, the fluid conduit (30), the radio antenna (14) and the RAN device (106) to be cooled in mechanical communication with the telecommunications mast (note: that to be cooled in mechanical communication with the telecommunications mast is being interpreted as the components being mechanically connected during the cooling process, refer to par. 30).                                                                                                            Livni as modified fails to explicitly teach wherein the fluid conduit (30) being located above the RAN device (106) to be cooled. Lenk discloses a system (refer to Figs. 1-3) for cooling of RAN device (components of the antenna that heat up; par. 11; Figs. 1-3), wherein the fluid conduit (fluid line 21) is located below the radio antenna (2, antenna transmitter/receiver), (refer to Fig. 3) and above RAN device (i.e. at least portion of antenna rod 3 that is positioned above the ring of tubing 24 is being considered a piece of telecommunication equipment) to be cooled (note: that the location above or below is being considered as in terms of either from top to bottom or bottom to top of an antenna assembly of Fig. 3).                                                                                                                                                     It would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to modify the modified Livni to configure the fluid conduit to be located above the RAN device-to be cooled as taught by Lenk in order to evenly distribute a cooling medium to components (2, 3) of the antenna that heat up via different fluid lines (20-24), (refer to abstract of Lenk). 

Claims 15 and 17 are rejected under pre-AlA 35 U.S.C. 103 as being unpatentable over Lenk (US 2006/0005621) in view of Yazawa (US 2005/0280994).                                              In regards to claim 15, Lenk discloses a system (refer to Figs. 1-3) for cooling of a cellular Radio Access Network (RAN) device (components of the antenna that heat up; par. 11; Figs. 1-3), comprising: a ring of tubing (i.e. ring of lines 21 and 22 that is connected to ring jet 24, refer to par. 39), positioned below at least one radio antenna (2, antenna transmitter/receiver) and above the RAN device to be cooled (refer to par. 11, wherein for supplying a cooling medium to the components of the antenna that heat up), (note: that the location above or below is being considered as in terms of either from top to bottom or bottom to top of an antenna assembly of Fig. 3), the ring of tubing (24) and the at least one radio antenna (2) and the RAN device to be cooled being affixed to a telecommunications mast (i.e. connecting piece 6 and wall 19); a sprinkler (i.e. one or more jet portion of ring piping) physically coupled to the ring of tubing and configured to receive water (via lines system lines 21-22, refer to par. 39) from the ring of tubing; and a water supply (20, vessel) coupled to the ring of tubing (21/22/24) and located in a location protected from solar heating (via a domed vessel cover, refer to par. 34).                                                                                                                                              Lenk doesn’t explicitly disclose a sprinkler control system configured to actuate the sprinkler to cause water to emerge from the sprinkler, thereby creating mist in the vicinity of the radio device to be cooled.                                                                                    Yazawa teaches an electronic device cooling apparatus (100; Figs. 2 and 8) comprises a sprinkler control system (emission control unit 160 controls the nozzle unit 184, refer to par. 70; Fig. 8) configured to actuate the sprinkler to cause water to emerge from the sprinkler (refer to par. 11, wherein which actuates a coolant introduced into the nozzle unit to emit the coolant through the cooling nozzles), thereby creating mist (emitted as a jet stream) in the vicinity of the radio device to be cooled (i.e. electronic device 200 to be cooled).                                                                                                                                               It would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to have provided Lenk with a sprinkler control system that configured to actuate the sprinkler to cause water to emerge from the sprinkler as taught by Yazawa in order to provide optimal control of the cooling nozzles (refer to par. 29 of Yazawa).                                                                                                                                        In regards to claim 17, Lenk as modified meets the claim limitations as disclosed in the rejection of claim 15. Further, Lenk discloses wherein the radio antenna is not cooled (refer to par. 11, wherein the components of the antenna that heat up being cooled).
                                             Response to Arguments                                                            Applicant's arguments filed on 09/07/2021 have been considered but are not persuasive. Applicant argued on page 6 that: Claim 1 has been amended to recite a RAN                                                                                                                                     In response: the amended claim 1 is also disclosed by Livni. Livin teaches in paragraphs 4 and 6 that wherein cooling high power electronic equipment of active cellular communication base station antennas. Also, in paragraph 4 teaches that the antennas are generally mounted atop high towers or masts 16 in order to effectively transmit and receive signals. These paragraphs indicate that a RAN device (electronic equipment) being separate from an antenna which is mounted to atop of high towers or mast 16 and meeting the limitations of a RAN device being separated from antenna. For additional evidence. 
Applicant argued on page 7 that: the present specification and claim 15 teach away from cooing an antenna, whereas Lenk teaches cooling an antenna. Accordingly, claim 15 is allowable over Len, taken alone or in combination with Yazawa.                                                                                                      In response: Lenk teaches in paragraph 11 that the system of lines is designed for supplying a cooling medium to the components of the antenna that heat up. This paragraph indicates that the components of the antenna that heat up is being cooled not the antenna. 
                                                 Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763